Bayview Loan Servicing, LLC v Wenegieme (2019 NY Slip Op 01353)





Bayview Loan Servicing, LLC v Wenegieme


2019 NY Slip Op 01353


Decided on February 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2019

Sweeny, J.P., Manzanet-Daniels, Webber, Oing, Singh, JJ.


8505 810056/11

[*1]Bayview Loan Servicing, LLC, Plaintiff,
vCeleste Wenegieme, Defendant-Appellant,
Alleyne Sylvester, et al., Defendants.
vGoldstein Group Holding, Inc., Nonparty Respondent.


Ronald D. Weiss, P.C., Melville (Ronald D. Weiss of counsel), for appellant.
Jeremy M. Doberman, Monsey, for respondent.

Appeal from order and judgment (one paper), Supreme Court, New York County (Arlene P. Bluth, J.), entered August 2, 2016, which, inter alia, granted plaintiff's motion for a judgment of foreclosure and sale, unanimously dismissed, without costs.
Defendant Celeste Wenegieme is neither an owner nor a tenant of the subject property and does not have an interest therein.
Accordingly, since she was not injured by the judgment, she may not appeal (CPLR 5511; see also Matter of World Trade Ctr. Lower Manhattan Disaster Site Litig., 30 NY3d 377, 384 [2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2019
CLERK